          Case 4:18-cv-00938-SWW Document 56 Filed 03/22/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

CARLTON WRIGHT,

                Plaintiff,

         v.                                          Case No. 4:18-cv-938-SWW

UNION PACIFIC RAILROAD COMPANY,

                Defendant.

                             SECOND AMENDED COMPLAINT

         Plaintiff Carlton Wright, by and through his attorneys, and files the following Second

Amended Complaint pursuant to this Court’s Scheduling Order. Mr. Wright’s claims are under

the Americans with Disabilities Act, as amended (ADAAA), and the Rehabilitation Act, as

amended (RA).

         If Union Pacific Railroad Company had evaluated Mr. Wright based upon his experience

as a railroad conductor over the course of eighteen years, and not upon their misperception and

record of his diagnosis of Hypertrophic Cardiomyopathy, without symptoms, Mr. Wright would

have been provided the opportunity to retire. Mr. Wright’s implant of an Automatic Implantable

Cardiac Defibrillator (AICD) removes any established risk precluding return to work as a

conductor. As a result of these violations of federal law, Mr. Wright seeks damages related to his

medical disqualification including compensatory and punitive damages.



                                           PARTIES

         1.     The plaintiff, Carlton Wright, is an adult individual, residing in Little Rock, AR

72223.




                                                 1
         Case 4:18-cv-00938-SWW Document 56 Filed 03/22/21 Page 2 of 8




       2.      The Defendant, Union Pacific Railroad Company hereinafter referred to as

(“Union Pacific”), is an international transportation company offering a variety of rail, container-

shipping, intermodal, trucking and contract logistics services and located at 1400 Douglas Street,

Omaha, Nebraska 68179.

                                JURISDICTION AND VENUE

       3.      This is an action under the Section 504 of the Rehabilitation Act of 1973, as

amended, (“Rehabilitation Act”), 29 U.S.C. §794 et. seq., and the (“ADAAA”), 42 U.S.C.

§§12101, et. seq., Plaintiff seeks declaratory, injunctive and compensatory and punitive relief for

denial of employment on the basis of disability, regarded as, record of disability as defined by

the applicable statutes and/or denial of a reasonable accommodations by Union Pacific.

       4.      Venue is properly laid in this district pursuant to 28 U.S.C. §1391(b) because the

defendant resides within this district and a substantial part of the events giving rise to the claim

occurred in this district, including the special venue statute under the ADAAA and Rehabilitation

Act, where any person would have worked but for the alleged unlawful practice. 29 U.S.C.

794(a), incorporating Title VII at 42 U.S.C. 2000e-5(f)(3). (See Exhibits 2 and 3).

       5.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331 and 1343. This

action is authorized and instituted pursuant to Section 504 of the Rehabilitation Act and under

the Americans with Disabilities Act.

       6.      The defendant is a covered employer within the meaning of the Rehabilitation Act

and ADAAA because, among other things, they employ the requisite number of employees

during the relevant time period.

       7.      The Plaintiff was denied employment because of his disability or was regarded as

disabled based on a perception that he was substantially limited in one or more major life

activities and/or was regarded as disabled or record of disability by Union Pacific that this




                                                  2
         Case 4:18-cv-00938-SWW Document 56 Filed 03/22/21 Page 3 of 8




disability prevented him from performing the job held or desired and was refused an

accommodation by Union Pacific for this medical condition including Hypertrophic

Cardiomyopathy. At all times relevant to this lawsuit, Plaintiff was a qualified individual with a

disability who possessed the requisite qualifications to perform the essential functions of his

freight conductor job, with or without an accommodation.

        8.        At all relevant times, Union Pacific has received federal financial assistance,

thereby rendering Section 504 of the Rehabilitation Act applicable to its employment programs

and activities.

                                    STATEMENT OF FACTS

        9.        Carlton Wright was employed by Union Pacific, and its predecessor railroads, as a

railroad conductor beginning on or about April 20, 1998.

        10.       On or about October 13, 2016, Mr. Wright requested medical leave and underwent

surgery to implant an Automatic Implantable Cardiac Defibrillator (AICD), as a result of a

diagnosis of Hypertrophic Cardiomyopathy.

        11.       After appropriate treatment and a medical leave of absence, Mr. Wright was

released to return to work on December 9, 2016.

        12.       More specifically, his treating cardiologist released him to return to work without

any medical restrictions on December 9, 2016.

        13.       However, Union Pacific, through its non-examining medical review board,

determined that Mr. Wright was permanently disqualified from any safety-sensitive job,

erroneously applying the standards for commercial motor carrier drivers under the Federal Motor

Carriers Safety Act.




                                                   3
         Case 4:18-cv-00938-SWW Document 56 Filed 03/22/21 Page 4 of 8




       14.     Mr. Wright never worked as a railroad engineer or a commercial bus driver;

therefore, the FMCSA standards are inapplicable and irrelevant to the job duties of a railroad

conductor who does not operate locomotives.

       15.     Despite the Union Pacific’s permanent medical disqualification from return to work

as a railroad conductor for which Mr. Wright had eighteen years of seniority, Union Pacific refused

to consider non-competitive reassignment to other available jobs.

       16.     Mr. Wright was released to return to work at the railroad on December 9, 2016.

       17.     On or about January 19, 2017, Union Pacific determined that Mr. Wright was

medically disqualified from his former position as a conductor and other safety-sensitive positions.

       18.      Union Pacific never sent Mr. Wright for a functional capacity test or field test to

determine his actual ability to perform the essential functions of his former position or alternate

positions.

       19.     Mr. Wright has never experienced any episode of syncope or other symptoms

calling in to question his ability to return to work as a conductor or alternate positions.

       20.     Mr. Wright is aware of other comparator freight and engine employees with a

history of cardiac impairments who have returned to work in conductor and other positions on the

railroad, with and without reasonable accommodations including John Larson.

       21.     Union Pacific further changed its reasons for refusing employment opportunities

from relying on the FMCSA to electromagnetic fields to the Medical Director’s statement that “if

they have hypertrophic cardiomyopathy they won’t return (to safety-sensitive positions)”. Union

Pacific refused to engage in the interactive process to consider reasonable accommodations

including non-competitive reassignment to alternate positions.

       22.     Following its investigation into the above, the Equal Employment Opportunity

Commission issued a Cause Determination. (Attached as Ex. 1). Following a failure to reach




                                                  4
        Case 4:18-cv-00938-SWW Document 56 Filed 03/22/21 Page 5 of 8




conciliation, the EEOC issued a Right to Sue Letter, to which Mr. Wright timely files this

Complaint following the exhaustion of administrative remedies under the ADAAA. Claims under

the Rehabilitation Act do not require administrative exhaustion.

                                         COUNT I
               Medical Disqualification: Allegations of Defendant’s Violation
               of the Americans With Disabilities Act and Rehabilitation Act

       23.     Mr. Wright incorporates by reference all of the above allegations set forth in this

Complaint.

       24.     Mr. Wright was at all relevant times capable of performing the essential functions

of a freight conductor with or without accommodations.

       25.     Mr. Wright was not allowed to return to work, because Mr. Wright was disabled,

regarded as disabled and/or had a record of disability within the meaning of the Americans With

Disabilities Act and Rehabilitation Act.

       26.     As a result of this conduct, Union Pacific has caused Mr. Wright emotional distress

and other harm including punitive damages.

                                       COUNT II
            Denial of Reasonable Accommodations: Allegations of Defendant’s
          Violation of the Americans With Disabilities Act and Rehabilitation Act

       27.     Mr. Wright incorporates by reference all of the above allegations set forth in this

Complaint.

       28.     Mr. Wright was at all relevant times capable of performing the essential functions

of a freight conductor with or without accommodations. To the extent that Union Pacific maintains

that plaintiff creates a “direct threat” due to his actual cardiac impairment or a record of such

impairment, defendant has failed and continues to fail to provide a reasonable accommodation

including job modification and/or non-competitive reassignment to alternate positions.




                                                5
         Case 4:18-cv-00938-SWW Document 56 Filed 03/22/21 Page 6 of 8




       29.     Mr. Wright was not allowed to return to work, because Mr. Wright was disabled,

regarded as disabled and/or had a record of disability within the meaning of the Americans with

Disabilities Act and Rehabilitation Act with or without accommodations.

       30.     As a result of this conduct, Union Pacific has caused Mr. Wright emotional distress

and other harm and punitive damages.

                             PRAYER FOR RELIEF (All Counts)

       WHEREFORE, Mr. Wright demands:

       1.      Judgment against defendant jointly and severally in an amount to make him whole

for emotional distress damages suffered by him as a result of defendant’s violation of the

Americans with Disabilities Act and Rehabilitation Act, including but not limited to compensatory

damages, punitive damages recoverable under the above laws plus prejudgment, reinstatement,

offset for tax consequences and other interest;

       2.      That this Court enjoin defendant from further violating the above laws;

       3.      That this Court award Mr. Wright expert witness fees, attorneys' fees and the cost

of bringing this action.

A JURY TRIAL IS DEMANDED.

                                              Respectfully submitted,

                                              MORGAN & PAUL, PLLC


                                                      /Gregory G. Paul
                                              GREGORY G. PAUL
                                              PA ID Number: 83334
                                              First and Market Building
                                              100 First Avenue, Suite 1010
                                              Pittsburgh, PA 15222
                                              (412) 259-8375 (telephone)
                                              (888) 822-9421 (facsimile)
                                              gregpaul@morgan-paul.com

                                              Attorney for Plaintiff



                                                  6
       Case 4:18-cv-00938-SWW Document 56 Filed 03/22/21 Page 7 of 8




Dated: March 22, 2021.




                                     7
        Case 4:18-cv-00938-SWW Document 56 Filed 03/22/21 Page 8 of 8




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served via this Court’s

CM/ECF filing system this 22nd day of March 2021 upon the following:

Counsel of Record

                                              /s/ Gregory G. Paul
                                              GREGORY G. PAUL




                                                 8
